Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-12 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings filed on 04/10/2020 have been accepted by the Examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Priority Number 2017-198622 , filed on 10/12/2017. 
Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(l)(a)(2) as being anticipated by MATSUDA (US 20180150290 

As per claim 1, MATSUDA (US 20180150290) discloses: An information update apparatus that updates first information stored in a vehicle control apparatus to second information, the information update apparatus comprising (Abstract, At least one processor receives update software for updating software of an electronic device and update condition information indicating an update condition for executing an update of the software from an external device via a communicator. At least one processor determines whether or not the update condition is satisfied”), [0124]  [0004] [0005] [0007] [0023]. Where the software of an electronic device that’s to be updated is the first information stored in a vehicle control apparatus [0024] [0035] and the updated software is the second information. 
a download control unit that receives an update package [0006] [0005] “The download unit receives update software for updating software of an electronic device and update condition information indicating an update condition for executing an update of the software from an external device via the external device”);
 update package including an update body that is a difference between the first information and the second information or the second information [0038]  “the version 
  procedure information including a procedure of updating the first information to the second information using the update data [0005] [0006]  The software update device comprises a communicator, a download unit, an update propriety determination unit, and a transmitter. The communicator communicates with an external device. The download unit receives update software for updating software of an electronic device and update condition information indicating an update condition for executing an update of the software from an external device via the external device. The update propriety determination unit determines whether or not the update condition is satisfied. The transmitter transmits a command to update the software using the update software to the electronic device when it is determined that the update condition is satisfied.”) where , “The transmitter transmits a command to update the software using the update software to the electronic device when it is determined that the update condition is satisfied” is the procedure information; because the present specification describes procedure information could be validity of the updated software (specification, paragraph 58)
and an activation condition that is a condition of starting updating the first information to the second information [0007] [0026] [0027] [0051] when the update condition (activation condition) is satisfied, the update has been done clearly shows updating from one information to the second information as claimed; 

 and causes an update execution unit to execute the update (Abstract, [0005] and update condition information indicating an update condition for executing an update of the software; based on the procedure information when the state of the vehicle matches the activation condition (Abstract, and update condition information indicating an update condition for executing an update of the software from an external device via a communicator. At least one processor determines whether or not the update condition is satisfied. [0005] [0006] [0050], where determination unit determines that the update condition is satisfied clearly indicates based on procedure information the vehicle matches the activation condition. 
Claim 12 is rejected under the same reason set forth in connection of the rejection of claim 1 above.
As per claim 2 the rejection of claim 1 is incorporated and further Matsuda discloses: the update execution unit that executes the update based on the procedure information (Abstract, [0005], [0006], [0050]. 
As per claim 3  the rejection of claim 2 is incorporated and further Matsuda discloses: wherein the update package includes a plurality of sets of the update body, the procedure information, and the activation condition [0054] [0057] [0059] [0064] [0108] [0110], 

As per claim 5  the rejection of claim 2 is incorporated and further Matsuda discloses wherein the update execution unit interrupts the update in a predetermined case ([0082] For example, when the user starts the engine in the case where the engine stopping is the update condition, the update condition becomes unsatisfied. In the above case, the update of the software P1 needs to be interrupted, or the operation of the vehicle performed by the user needs to be disabled”) [0115] [0113]].
As per claim 6  the rejection of claim 5 is incorporated and further Matsuda discloses wherein the update package includes an interruption condition that is a condition of interrupting the update, the event management unit outputs an update interruption command to the update execution unit when the state of the vehicle matches the interruption condition, and the update execution unit interrupts the update when the update interruption command is received from the event management unit[ 0034] [0059] [0082] the engine stopping is the update condition, the update condition becomes unsatisfied. In the above case, the update of the software P1 needs to be interrupted, or the operation of the vehicle performed by the user needs to be disabled. [0113] [0115] [0059]. 
As per claim 7  the rejection of claim 5 is incorporated and further Matsuda discloses wherein the procedure information includes processing of interrupting the update, and the update execution unit interrupts the update based on the procedure information [0034] [0039] [0054] [0059] [0082]. 
As per claim 9   the rejection of claim 2 is incorporated and further Matsuda discloses,, wherein the update package includes a target list that is a list of vehicle control apparatuses to be updated [0027] “generate an update list which associates version information of the update software UP1 with the update condition information… the 
and the information update apparatus further includes a security filter that verifies the target list using the verification information [0024] and stops the update by the update execution unit when the vehicle control apparatus updated based on the procedure information [0024  is not included in the verified target list [0039] [0054]. 
As per claim 10   the rejection of claim 2 is incorporated and further Matsuda discloses wherein the activation condition includes turning ON an ignition or turning OFF the ignition in the vehicle [0024 [0034] [0034]. 
As per claim 11   the rejection of claim 2 is incorporated and further Matsuda discloses, wherein the activation condition includes completion of reception of the update package [0023] [0007] where update condition (activation condition) indicates the condition has been satisfied [0007] and the update has been done [0051] clearly indicates completion of reception of the update package as claimed..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA (US 20180150290)  and further in view of KATO  (US 20150094949

As per claim 4  the rejection of claim 3 is incorporated and further Matsuda discloses:, wherein the activation condition is an event that triggers execution of the update 
and an execution order, and when events included in the plurality of activation conditions are the same, the event management unit determines an order of the procedure information for causing the update execution unit to execute the update based on the execution order. 
Matsuda does not specifically disclose if the activation conditions are same determines an order of the information for causing the update execution based on the execution order.  However, in an analogous art KATO  (US 20150094949) discloses the above limitation ([0057] Activation or execution of applications could compete in conditions such as when there are a plurality of applications which satisfy the activation conditions. In view of such conditions, the priorities define priority orders of applications to be activated (and executed). [0065] [0072] [0074] and the priority depends on execution order [0022].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Kato with the method of Matsuda.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to  provide  a system that capable of operating in a manner suitable for the user's current condition is desirable.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA (US 20180150290)  and further in view of Nakano (US 20190235855)
As per claim 8   the rejection of claim 5 is incorporated and further Matsuda discloses, wherein the update execution unit based on the procedure information (Matsuda(Abstract, [0005] , [0006], [0050]).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Nakano with the method of Matsuda.  The modification would be obvious because one of the ordinary skill in the art would be motivated to reduce the required update time to control programs of control devices installed in a vehicle [0025].

Conclusion
9. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Searle (US 20160294614) discloses analyze, via processor, differences between data associated with the first visualization and data associated with the second visualization for reductions or improvements to performance of the remote connected device.  [0123] this may facilitate testing of an update package by verifying that the future status of device components that results due to the update is correct. software update modules provided in the update package; [5193] determine, via processor, a first rule associated with a first software update module from the provided software update modules, wherein the first rule specifies a state of a first device component of the remote connected device required for installation of the first software update module.
Mizutani (US 20190294429) discloses  In the ECU 2 according to this embodiment, the storage unit 22 at least includes a region for storing the pre-update program 22a (the first region) and a region for storing the update program 22a (the second region). That is to say, the storage unit of each ECU 2 has a storage region that is capable of storing at least two sets of programs. The ECU 2 receives the update program 22a transmitted from the gateway 4 for an update process, and stores 

Barman (US 20030188303) discloses: For each known version of engine control software, apparatus 10 stores only differences between the upgraded and known version of engine control software.
Habermas (US 20050256614) discloses preparing a software update package for each of the vehicles 204, transmitting the software update package over a wireless carrier system to the telematics device of each of the vehicles 206, and installing the software update package in at least one target ECU for each of the vehicles 208. software version for a particular ECU is correct and compatible with the software versions present in other ECUs. In one example, a vehicle has a first ECU and a second ECU. If the first ECU is to be updated to a software version ECU1.sub.--1.1.2, the second ECU can be required to have software version ECU2.sub.--3.2.1 installed for the first ECU to operate properly. If the second ECU is using an older software version, such as ECU2.sub.--3.1.8, the second ECU must be updated before or at the same time that the first ECU is updated to software version ECU1.sub.--1.1.2.


EMURA  (US 20190168772) discloses: vehicle controller 7 updates a primary cache at the timing at which the environmental parameters acquired from the detected situation are changed. According to this process, vehicle controller can extract similar surrounding conditions even if the communication speed drops. plurality of individual actions included in the action plan on action basis is arranged according to the order of execution of the plurality of individual actions.

Grose ( US 20170148112) discloses:  and schedules are used as a mechanism for controlling the order of execution without regard to the conditions necessary to satisfy consistency, conflicts may manifest.

	Title: Data management in real-time systems: a case of on-demand updates in vehicle control systems, author: T Gustafsson et al, source IEEE published on 2004




10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAMELI DAS/Primary Examiner, Art Unit 2197